DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 33-35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,683,471 to Lemelson (Lemelson) in view of either of US 4,260,095 to Smith (Smith) and US 3,331,120 to Frost (Frost). Lemelson teaches a device for producing a continuous strip shaped composite including a first and second casting machine (see col. 6, line 58 to col. 7 line 5 for example where an embodiment with two continuous casting machines are employed to form cast strips) with a rolling stand downstream of the casters and a merging unit for merging the two strips see col. 6 line 58 to col. 7 line 25 for example) where the materials may be steel (see col. 7 line 25-26 for example). Lemelson does not teach including an induction heater on one or both of the lines from the merging unit to the rolling stand. Each of Smith (36, 40, 38, induction heaters located upstream of merging unit 58) and Frost (21 a heater unit between the merging unit 19 and hot rolling unit 23) teach that at the time the invention was filed, it was known in the art to employ induction heaters to “influence or adjust the temperature of strips to be roll clad in order to improve adhesion and process effectiveness. Because improved adhesion and process effectiveness would also be desirable in the system of Lemelson, motivation to include induction heaters as shown by each of Smith and Frost in the system of Lemelson would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 37 and 38, cleaning and a protective atmosphere, in order to ensure effective cladding of materials are noted to be old and well known expedients in the roll cladding art, and motivation to employ known methods for producing an effective clad product 
With respect to claim 39, Lemelson teaches a control and inspection system including a detector (69).
With respect to claim 40, it has been held that motivation to multiply the numbers of a component shown by the prior art would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to add a third caster for casting a third strip to the arrangement of Lemelson in view of either of Smith or Frost would have been a modification obvious to one of ordinary skill in the art.
Claims 21-23, 25, 26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson in view of Smith and Frost as applied to claim 33 above, further in view of the admitted prior art of the instant disclosure (APA). As applied to claim 33 above, Lemelson in view of Smith and Frost show all aspects of the above claims except the slab or strand temperature of 720 degrees C or more when merging and rolling the slabs, and that the slab temperatures are equal, although Lemelson teaches that hot rolling of the slabs is a desirable embodiment (see col. 7 lines 10-12 for example). The APA, on page 1 for example states that steel slabs exiting a continuous caster are normally at above 720 degrees C. Since Lemelson includes the merging and casting of steel products from a continuous caster, where when merging for example the slabs would be at the same temperature, and the APA teaches that such products are normally at above 720 degrees C when the casting forms a slab, motivation to employ a slab temperature of above 720 degrees C for steel slabs as taught by .
With respect to claims 22, 28 and 29, the speed and conditions of the slabs of Lemelson are controlled by the controller system shown by Lemelson (see the embodiment of figure 4 for example).
With respect to claims 25 and 26, cleaning and a protective atmosphere, in order to ensure effective cladding of materials are noted to be old and well known expedients in the roll cladding art, and motivation to employ known methods for producing an effective clad product as desired by each of Lamelson, Smith and Frost such as providing a protective atmosphere to prevent undesirable oxidation and cleaning of the slabs would have been modifications obvious to one of ordinary skill in the art at the time the invention was filed. 
With respect to claim 30, Lemelson allows of the use of different steel compositions for each strip or slab (see col. 7, lines25-30 for example).
With respect to claims 31 and 32, it has been held that motivation to multiply the numbers of a component shown by the prior art would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to add a third caster for casting a third strip to the arrangement of Lemelson in view of either of Smith or Frost would have been a modification obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 24 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 1/18/2022 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s arguments and amendments filed on 1/18/2022 are sufficient to overcome the previously advanced rejections of the claims under 35 USC 112(b) and claims 24 and 36 under 35 USC 103. These rejections have been withdrawn. However Applicants argument that the recited merging unit only directed to slabs toward each other and do not cause the slabs to contact is not persuasive since this feature is not included in the claims, and the description of this unit in the specification allows for merging units that cause the slabs to contact. 
Applicant’s further argument that the references do not teach a heat influencing unit immediately downstream of the merging unit is not persuasive since as stated in the above rejections, this feature is shown by Frost where heating unit (21) is immediately after merging unit (19). Applicant’s argument that the unit (19) is not a merging unit is also not persuasive since as stated in Frost unit (19), the sizing roll, causes the components to cold form (merge) the components together (see col. 3 lines 49-55 for example). 
Applicant’s further argument that the heat influencing units of the applied references do not heat at least one of the contacting surfaces of the slabs is also not persuasive since no degree of heating is recited, and any heating of the slabs from any direction, would result in some amount of heating of these surfaces. 
Applicant’s argument that the applied references do not show the recited control systems ae not persuasive since as stated in the above rejections Lemelson teaches control systems capable of the recited speeds and measurements.

Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk